United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                 ___________

                                   No. 10-3650
                                   ___________

United States of America,               *
                                        *
            Appellee,                   * Appeal from the United States
                                        * District Court for the Western
     v.                                 * District of Arkansas.
                                        *
Jorge Hernandez,                        * [UNPUBLISHED]
                                        *
            Appellant.                  *
                                   ___________

                             Submitted: October 17, 2011
                                Filed: October 24, 2011
                                  ___________

Before RILEY, Chief Judge, LOKEN and BENTON, Circuit Judges.
                              ___________

PER CURIAM.

       Jorge Hernandez pled guilty to conspiracy to distribute methamphetamine in
violation of 21 U.S.C. § 846. The district court1 imposed a two-level enhancement for
possession of a dangerous weapon under U.S.S.G. § 2D1.1(b)(1). Hernandez appeals.
Having jurisdiction under 28 U.S.C. § 1291, this court affirms.




      The Honorable Jimm Larry Hendren, Chief United States District Judge for
      1


the Western District of Arkansas.
        This court reviews the district court’s factual findings in support of a sentencing
enhancement for clear error. United States v. Brewer, 624 F.3d 900, 907 (8th Cir.
2010). A district court may give a two-level enhancement if it finds by a
preponderance of the evidence that the defendant possessed or used a weapon during
the commission of an offense. United States v. Fladten, 230 F.3d 1083, 1086 (8th Cir.
2000). The firearm enhancement “should be applied if the weapon was present, unless
it is clearly improbable that the weapon was connected with the offense.” U.S.S.G.
§ 2D1.1(b)(1) cmt. n. 3. See United States v. Anderson, 618 F.3d 873, 880 (8th Cir.
2010). A firearm is connected with an offense if there is a temporal and spatial nexus
between the firearm, the drug-trafficking activity, and the defendant. United States
v. Torres, 409 F.3d 1000, 1003 (8th Cir. 2005). The government need not show that
the defendant used or even touched a weapon to prove a connection between the
weapon and the offense. Id., citing United States v. Bost, 968 F.2d 729, 731-32 (8th
Cir. 1992).

       Hernandez does not dispute he possessed a firearm, but says it was clearly
improbable the gun was connected to his offense. He contends it was separate from
his drug activity because it was unloaded, wrapped in a bandana and electrical tape,
and hidden in the attic above his garage. Hernandez initially told officers he did not
know about the gun in his attic, but later stated it was his and he kept it in the attic
wrapped up to keep the police from finding it. Hernandez testified differently at
sentencing — that he got the firearm to protect his family.

       A district court’s assessment of credibility is virtually unreviewable on appeal.
United States v. Johnson, 601 F.3d 869, 872 (8th Cir. 2010). The district court did not
credit Hernandez’s testimony and reasonably believed he hid the firearm in his attic
to prevent discovery by police. It was undisputed that Hernandez lived at the house,
where he twice sold meth and the illegal drugs and firearm were located. The
temporal and spatial nexus is met. Because it was not clearly improbable that the



                                           -2-
firearm was connected with the offense, the district court did not clearly err in
imposing the enhancement.

      The judgment is affirmed.
                      ______________________________




                                       -3-